DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to amendment filed on November 8, 2021.

REASONS FOR ALLOWANCE
3.	In light of the terminal disclaimer filed on November 8, 2021, the double patenting rejection is withdrawn. Therefore, claims 1-22 of the present application are found to be allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661